Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose the method of claim 1, taken as a whole, and in particular: wherein the electromagnetic waves are radiofrequency waves provided by a bipolar electrode system, and wherein the radiofrequency waves have a frequency in a range of 0.1 MHz to 435 MHz.
The prior art of record does not disclose the method of claim 8, taken as a whole, and in particular: wherein an energy flux of the mechanical stimulation is in the range of 0.001 mW mm-2 to 160 mW mm-2
The prior art of record does not disclose the method of claim 15, taken as a whole, and in particular: wherein the electromagnetic waves are radiofrequency waves provided by a monopolar electrode, and wherein the radiofrequency waves have a frequency in a range of 0.1 MHz to 435 MHz.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479. The examiner can normally be reached Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785